19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Oscar L. FINLEY, Plaintiff Appellant,v.George TRENT, Warden;  Frank McKain, AdministrativeAssistant;  Jeanette E. Donohew, Director ofEducation, Defendants Appellees.
No. 93-7104.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994March 8, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  Irene M. Keeley, District Judge.  (CA-93-19-C)
Oscar L. Finely, Appellant Pro Se.
Chad M. Cardinal, Paul Jordan, Office of the Attorney General of West Virginia, Charleston, WV, for Appellees.
N.D.W.Va.
DISMISSED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing some of his claims under 42 U.S.C. Sec. 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny leave to proceed in forma pauperis, dismiss the appeal as interlocutory, and deny his motion to stay the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED